                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

ALBERTA ROSE JOSEPHINE                                )
JONES,                                                )
                                                      )
                           Plaintiff,                 )
                                                      )
v.                                                    )         Case No. CIV-18-1220-R
                                                      )
JOE HEATON, et al.,                                   )
                                                      )
                           Defendants.                )

                                                     ORDER

         Before the Court is Plaintiff’s pro se Complaint alleging a violation of her civil

rights by a number of Defendants, including the Chief Judge of this Court, Joe Heaton, a

judge on the United States Court of Appeals for the Tenth Circuit, Gregory Phillips, an

Oklahoma Supreme Court Justice, Douglas Combs, two state court district judges, Gregory

Butner and Sheila Kirk, Cindy Kirby, the Clerk of Court for Lincoln County, and three

members of the Lincoln County Sheriff’s Office, Frank Chapman, Allan Brown, and Tim

Donaldson.1 She sues each Defendant only in his or her official capacity. The Court has

reviewed Plaintiff’s Complaint and finds that it should be dismissed upon filing as

frivolous.

         District courts have the inherent power to manage their dockets. See United States

v. Schneider, 594 F.3d 1219, 1226 (10th Cir.2010)(citing Link v. Wabash R.R. Co., 370



1
  Plaintiff also includes John Does 1-10 in the opening paragraph of the Complaint, but does not include any John
Does as Defendants in either the caption or the section of the Complaint for listing Defendants. Additionally, there
are no claims against any person identified as John Doe. Accordingly, to the extent Plaintiff intended to pursue claims
against such persons, she has failed to state a claim.
U.S. 626, 630–31, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962); United States v. Nicholson, 983

F.2d 983, 988 (10th Cir.1993)). This power includes the ability to “dismiss a frivolous or

malicious action ... even in the absence of [a] statutory provision.” Mallard v. U.S. Dist.

Court for the S. Dist. of Iowa, 490 U.S. 296, 306–07, 109 S.Ct. 1814, 104 L.Ed.2d 318

(1989)(quotation marks omitted). In considering whether to dismiss a claim sua sponte for

failure to state a claim under rule 12(b)(6) of the Federal Rules of Civil Procedure, the

Court must accept as true all factual allegations in the complaint and must draw all

reasonable inferences in the plaintiff's favor. See Hall v. Bellmon, 935 F.2d 1106, 1109

(10th Cir.1991). In reviewing a pro se complaint, the court applies the same legal standards

applicable to pleadings that counsel drafts, but the Complaint must be liberally construed.

See Hall, 935 F.2d at 1110. However, “[t]he broad reading of the plaintiff's complaint does

not relieve the plaintiff of alleging sufficient facts on which a recognized legal claim could

be based.” Id.

       Plaintiff alleges that her due process rights were violated. In part she bases her

contentions on a writ of error she filed before the Oklahoma Supreme Court requesting a

stay of state court proceedings and a supersedeas bond. Despite her request to the Supreme

Court, the lower court proceedings continued. She further contends motions she filed were

blatantly ignored.

       Plaintiff’s allegation against Judge Heaton is that cases should be randomly

assigned, but that Case No. 17-1287-HE, Jones v. Jones, was not randomly assigned, but




                                              2
rather was directed to Judge Heaton.2 She complains that in her appeal to the Tenth Circuit

of dismissal of Case No. CIV-17-1287-HE, a mandate was issued without due process of

law.3 She further complains about treatment in state court with regard to her divorce

proceedings and Judge Heaton’s conclusion that she was not entitled to relief in her prior

litigation. Plaintiff cites to other case files as containing factual support for her claims.

        In the section of the Complaint entitled “Injuries,” Plaintiff alleges:

               I have lost money and my health because of this. I am unable to sleep.
        Judge Joe Heaton and Judge Gregory L. Phillips chose to ignore my
        complaints about the violation of my due process rights allowing instead to
        say that I had no due process rights in state court proceedings. I had no right
        to complain about being forced into court in a county not of my residency
        and being illegally tape recorded and harassed. I had no right to recuse a bias
        judge who was assigned by a biased Oklahoma Supreme Court justice.
                                             ***
               State court divorce proceedings involved much more than an equitable
        division of property it involves clear fraud.

                Judge George Butner has been communicating [ex parte] with not
        only Shanda L. Adams but with two other attorneys who are not residents of
        this state i.e. Rick Dane Moore and Patricia Wick Moore both of Boca
        [Raton] Florida.

Doc.No. 1, p. 7. As relief Plaintiff requests:

        1)Divorce in state court proceedings Case No. FD-2015-0004 Default
        Judgment be set aside and the case dismissed with prejudice



2
  According to the docket sheet in Case No. CIV-17-1287-HE, the case was originally assigned to Judge Heaton and
he presided over the case until dismissal on February 21, 2018. Plaintiff also complains that Case No. 18-1171-HE
was assigned to Judge Heaton, and not randomly assigned. The Civil Cover Sheet for CIV-18-1171, filed by Plaintiff
with her Notice of Removal, states that the case is related to Case No. CIV-17-1287-HE. Therefore, pursuant to
General Order 11-1, In Re Assignment of Cases and Transfer of Related or Companion Cases, Subsection (E), the
case was transferred from its randomly assigned judge, Judge Palk, to Judge Heaton, who presided over the lower-
number related case. Accordingly, Plaintiff’s contention that the case was mis-assigned is without merit and fails to
state a claim.
3
  On November 8, 2018, a panel of the judges for the Tenth Circuit issued an Order affirming the dismissal of Civ-
17-1287-HE. Defendant Judge Phillips was one of the three panel members.

                                                         3
       2)Judge George Butner to be investigated all of his phone calls, emails etc
       with Shanda L. Adams, Rick Dane Moore, Douglas Combs and Patricia W.
       Moore, Defendant Donald David Jones states under oath in Pacific Grove,
       CA on or about April 6, 2018 that Judge Butner was giving 390 Melrose Ave,
       Pacific Grove, CA to Donald David Jones so he could sell it at auction. This
       was before the divorce decree became final or a default judgment was entered
       against Alberta Rose Jones.
       3) Shanda L. Adams, Rick Dane Moore and Patricia W. Moore be
       investigated by the States Attorney General for corruption and money
       laundering as well as that of Judge George Butner.
       4) Alberta Rose Josephine Jones to be allowed to live in peace. This has been
       an absolute nightmare.
       5) Donald Jones to be investigated for fraud/money laundering.
       6) Stop current proceedings immediately in Oklahoma state court Case No.
       FD-2015-0004. Stop having the “Sheriff” jump my fence. He does not have
       a warrant for my arrest. I have photos of him jumping my fence and breaking
       my door. He actually broke my gate.
       7) Pull the “Contempt Citation” illegally entered against me.

Upon review of Plaintiff’s allegations, the Court finds that she fails to state a claim for

relief, and that the Complaint is subject to dismissal upon filing.

       Plaintiff’s claims against Judges Heaton and Phillips are subject to dismissal in part

because she does not seek relief against either of these federal judges. Rather, Plaintiff’s

request for relief is directed to state court proceedings. Furthermore, to the extent the

Complaint could be construed as seeking injunctive relief against Judges Heaton and

Phillips, the Court finds they are entitled to absolute judicial immunity. Although the Tenth

Circuit has not ruled definitely on this issue, the majority of federal courts that have

considered the issue have concluded that judicial immunity protects federal judges from

both money damages and injunctive relief.

       In 1996, Congress amended 42 U.S.C. § 1983 to provide that “injunctive
       relief shall not be granted” in an action brought against “a judicial officer for

                                              4
         an act or omission taken in such officer's judicial capacity ... unless a
         declaratory decree was violated or declaratory relief was unavailable.” 42
         U.S.C. § 1983; Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000)
         (explaining that the amendment applies to both state and federal judges); see
         also Mullis v. United States Bankr. Court for the Dist. of Nev., 828 F.2d 1385
         (9th Cir. 1987); Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 433 n. 5,
         113 S. Ct. 2167, 124 L.Ed. 2d 391 (1993) (noting that the rules regarding
         judicial immunity do not distinguish between lawsuits brought against state
         officials and those brought against federal officials).

Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006).4

         Plaintiff’s claims against Oklahoma Supreme Court Justice Combs, District Judge

George Butner, and District Judge Sheila Kirk are also subject to dismissal. Section 1983

expressly disallows injunctive relief against a judicial officer “for an act or omission taken

in such officer’s judicial capacity ... unless a declaratory decree was violated or declaratory

relief was unavailable.” Catanach v. Thomson, 718 F. App'x 595, 598–600 (10th Cir.

2017)(, cert. denied, 138 S. Ct. 1991, 201 L. Ed. 2d 250 (2018); see also Knox v. Bland,

632 F.3d 1290, 1292 (10th Cir. 2011) (“Although we have previously said that a plaintiff

may obtain an injunction against a state judge under 42 U.S.C. § 1983, those statements

were abrogated by the Federal Courts Improvement Act of 1996, which provides that

injunctive relief against a judicial officer shall not be granted unless a declaratory decree

was violated or declaratory relief was unavailable.”) (citations and quotation marks

omitted); Ysais v. New Mexico, 373 F. App’x 863, 866 (10th Cir. 2010) (unpublished)

(“Judicial officers are explicitly immunized not only against damages but also against suits



4
  In Rusk v. Warner, 693F. App’x 778 (10th Cir. July 17, 2017), the Tenth Circuit affirmed dismissal of a complaint
premised in part on Bolin, stating that the Plaintiff’s “position runs counter to the decisions of several other circuits
that have granted absolute judicial immunity to preclude injunctive claims against federal judicial officers.” Id. at *
779.

                                                           5
for injunctive relief under 42 U.S.C. § 1983.”). Ms. Jones has not alleged that Judges

Combs, Butner or Kirby violated a declaratory judgment or that declaratory relief was

unavailable. Her claim for injunctive relief is barred by § 1983 and therefore dismissed.

       Plaintiff also named Cindy Kirby, Clerk of the Court Lincoln County, as a

Defendant. The Court has reviewed both the Complaint and the attachments thereto, and

finds that Plaintiff makes no factual allegations that involve Defendant Kirby. Section 1983

imposes liability for a person’s own actions, personal participation in a constitutional

violation is required. Henry v. Storey, 658 F.3d 1235, 1241 (10th Cir. 2011). Absent any

factual allegations against Defendant Kirby, Plaintiff’s claim against her is subject to

dismissal.

       The Court turns to Defendants Brown, a Deputy Sheriff for Lincoln County, and

Defendant Donaldson, Under Sheriff for Lincoln County. The Complaint and its

attachments do not provide any factual basis for a claim against either of these officers.

Accordingly, they are dismissed because Plaintiff failed to allege personal participation by

either. With regard to Defendant Chapman, a Deputy Sheriff for Lincoln County, once

again, the Complaint does not specifically identify any factual allegations related to him.

However, in the Supplemental Amended Notice of Removal, originally filed in Case No.

18-CIV-1171 and attached to the Complaint herein, Plaintiff alleges that Defendant

Chapman jumps her fence and tries to break into her home, despite the absence of a warrant

for Ms. Jones. She also alleges “Ms. Jones has yet to see the contempt citation.” (Doc. No.

1-1, p. 7). Presumably, Ms. Jones is complaining about Defendant Chapman’s attempt to

serve a contempt citation upon her related to the state court action. Nothing in these

                                             6
allegations, however, is sufficient to support a claim under § 1983 for violating Plaintiff’s

constitutional rights. An implicit license exists to permit visitors to approach a home by

the front path, knock, wait to be received, and then leave. “This implied license exists even

in the face of signage prohibiting trespassing.” Malone v. City of Wynnewood, 2017 WL

3671170 (W.D. Okla. Aug. 24, 2017). Accordingly, Plaintiff’s claim against Defendant

Chapman is hereby dismissed.

       In short, the Court finds that Plaintiff has failed to plead any claim cognizable under

§ 1983. As noted by Judge Heaton in dismissing Jones v. Jones, CIV-17-1287-HE, on

February 21, 2018:

       Plaintiff seems to be operating under a fundamental misunderstanding of the
       role of this court relative to the state courts. This court is not a higher
       appellate court which reviews state decisions on direct appeal. Kline v. Biles,
       861 F.3d 1177, 1180 (10th Cir. 2017)(“[L]ower federal courts are precluded
       from exercising appellate jurisdiction over final state-court judgments.”) . . .
       It certainly does not have the authority to stay a state court proceeding in the
       circumstances existing here.

Jones v. Jones, Case No. CIV-17-1287-HE, Doc. No. 18 at 3-4 (Feb. 21, 2018). Here,

Plaintiff’s requests for relief are subject to the same limitations. This Court cannot order

the state court to dismiss a divorce proceeding or “pull a ‘contempt citation’; nor can it

order that persons involved in the litigation of Plaintiff’s divorce be investigated. To the

extent Plaintiff requests that the Court have the sheriff stop jumping her fence she does not

name the Sheriff as a Defendant, rather she names various members of his staff. The only

factual allegations addressing this request for relief are insufficient to state a claim. Finally,

the Court reiterates Plaintiff’s request that she be allowed to live in peace and notes that



                                                7
Plaintiff has initiated ten lawsuits in this Court since 2015 and appears to be causing much

of the nightmare she alleges she is seeking to avoid.

       Finally, the Court finds that amendment by Plaintiff would be futile and notes the

proposed filing restrictions imposed by Judge Heaton in both CIV-18-1171-HE and CIV-

18-1193-HE. The Court hereby DISMISSES this action with prejudice.

       IT IS SO ORDERED this 30th day of January 2019.




                                             8
